internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si 7-plr-113478-98 pate war grandchild trust a decedent daughter dear sir or madam in a letter dated you requested a ruling that grandchild’s exercise of a testamentary limited_power_of_appointment will not cause the trust to lose its status as exempt from the generation-skipping_transfer gst tax imposed by chapter of the internal_revenue_code this letter responds to your request the facts and representations submitted are summarized as follows on a decedent established the trust for the benefit of grandchild during grandchild's life the trustees are to pay so much of the income and also so much of the principal even to the extent of all of the income and principal as the trustees may in their discretion determine from time to time to one or more of the persons within a group consisting of grandchild and grandchild’s issue living from time to time during grandchild’s life so much of the income as is not so paid is to be accumulated and income so accumulated is to be added to and dealt with as principal provided however that if any trust_beneficiary is acting as co-trustee the other trustee or trustees who are not trust 3a plr-113478-98 beneficiaries are to have the exclusive right to exercise all discretion with respect to payments of income or principal on grandchild’s death the trustees are to distribute the then remaining principal if any as grandchild may appoint by grandchild’s last will and testament subject_to certain restrictions or in default of or subject_to the appointment to grandchild's then living issue or in default thereof to daughter's then living issue per stirpes provided that any unappointed principal becoming distributable to daughter’s issue other than the descendants of grandchild is to be added to and dealt with for all purposes as part of the trust or trusts grandchild’s power_of_appointment is subject_to the following restrictions the power may not be exercised in favor of grandchild’s estate grandchild’s creditors or creditors of grandchild’s estate the power may be exercised only in favor of one or more of decedent's issue provided however that income only may be appointed to widows of decedent's issue the power may be exercised by grandchild’s last will signed before or after the date of the trust agreement but the testamentary power shall not be deemed exercised unless grandchild specifically identifies the power and expressly declares the intention to exercise the power - absent such identification of the power and declaration of intention the power shall be deemed unexercised grandchild may appoint outright or subject_to further trusts or limitations or conditions and may grant further powers to appoint but no beneficial_interest may be so appointed to anyone who is not an object of the power and no power created by the trust agreement and no further power created by exercising the power created by the trust agreement may be exercised to postpone vesting or suspend ownership or power of alienation for a period ascertainable without reference to the date of the trust agreement grandchild proposes to execute a codicil to grandchild’s will to exercise the testamentary limited_power_of_appointment the codicil will provide that the assets of the trust are to continue in trust under the terms of the trust agreement except to the extent modified by the codicil the modifications relate to successor trustee s and the termination of the trust with respect to the termination of the trust the codicil will provide that notwithstanding any other provisions of the codicil each trust if not previously terminated under other provisions of the exercise of the power_of_appointment or the trust agreement in any event is to terminate on the expiration of years following the death of the survivor of decedent and such of decedent's issue as plr-113478-98 were in being on the date of the trust agreement on the termination all the assets of the trust are to be distributed to the person or persons entitled thereto under the terms of the trust agreement it has been represented that the trust was irrevocable on date and there have been no additions to it since that date sec_2601 imposes a tax on every generation-skipping_transfer made by the transferor to a skip-person sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that the provisions of chapter do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26_2601-1 or c any trust as defined in sec_2652 in existence on date is considered an irrevocable_trust sec_26_2601-1 provides that the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 is not treated as an addition to a_trust if- such power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26 -1 b and for purposes of sec_26_2601-1 v b the exercise of a power of in the case of an exercise the power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years plus if necessary a reasonable period of gestation the perpetuities period appointment that validly postpones or suspends the vesting absolute ownership or power of alienation of an interest in property for a term of years that will not exceed years measured from the date of creation of the trust will not be considered an exercise that postpones or suspends vesting absolute ownership or the power of alienation beyond the perpetuities period power it is deemed to be exercised to whatever extent the second power may be exercised if a power is exercised by creating another ba plr-113478-98 based on the information submitted and the representations made we conclude that the trust is exempt from the gst tax because it was created funded and irrevocable on date and no additions actual or constructive have been made to it since that date and grandchild’s exercise of the testamentary limited_power_of_appointment will not be treated as a constructive_addition to the trust accordingly grandchild’s exercise of the testamentary limited_power_of_appointment will not cause the trust to become subject_to the gst tax except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely yours signed joseph h makurath joseph h makurath senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries
